Title: The American Peace Commissioners: Three Proposed Articles, [29 April 1783]
From: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry
To: 


[April 29, 1783]

No. 1.
  Article
  It is agreed, that so soon, as his Britannic Majesty shall have withdrawn all his Armies, Garrisons and Fleets, from the United States of America, and from every Port, Post, Place and Harbour within the Same, as stipulated by the 7. Article of the Provisional Treaty of 30. Nov. 1782, Then, and from thenceforth, for and during the Term of [blank] Years, all Rivers, Harbours, Lakes, Ports and Places, belonging to the United States, or any of them, shall be open and free, to the Merchants and other Subjects of the Crown of Great Britain, and their trading Vessels; who shall be received, treated, and protected, like the Merchants and trading Vessels of the State in which they may be, & be liable to no other Charges or Duties.
And reciprocally all Rivers, Harbours, Lakes, Ports and Places under the Dominion of his Britannic Majesty, shall, thenceforth be open and free to the Merchants and trading Vessels of the said United States, and of each & every of them, who shall be received, treated and protected, like the Merchants & trading Vessels of Great Britain, and be liable to no other Charges or Duties: Saving always to the Chartered Trading Companies of Great Britain, such exclusive Use and Trade of their respective Ports & Establishments, as neither the other Subjects of Great Britain, or any the most favoured Nation participate in.


No. 2.
Article
It is agreed that such Persons as may be in Confinement in the United States of America, for or by Reason of the Part which they may have taken in the late War shall be set at Liberty immediately on the Evacuation of the said States by the Troops and Fleets of his Britannic Majesty.
And it is likewise agreed, that all such Persons who may be in Confinement in any Parts under the Dominion of his Britannic Majesty, for and by Reason of the Part which they may have taken in the late War, shall at the same time be also immediately set at Liberty.


No. 3.
Article
The Prisoners made respectively by the Arms of his Britannic Majesty & those of the United States of America, both by Land & Sea, shall be immediately set at Liberty without Ransom, on paying the Debts they may have contracted during their Captivity: And each contracting Party shall respectively reimburse the Sums which shall have been advanced for the Subsistence & Maintenance of their Prisoners, by the Sovereign of the Country where they shall have been detained, according to the Receipts & attested Accounts, & other authentic Titles, which shall be produced on each Side.

 
Notation by William Temple Franklin: 3 Articles proposed by the American Ministers & deliver’d to Mr. D. Hartley the 29. Apl 1783.
